Title: From Thomas Jefferson to William Wardlaw, 25 May 1797
From: Jefferson, Thomas
To: Wardlaw, William


                    
                        Dear Sir
                        Philadelphia May 25. 97.
                    
                    [I have] your receipts for the [monies] […] cre[dited] […] to bring with me a memorandum of the […] destined for Dr. Jackson, and he had recieved no letter […]. But he conjectured the sum you wished paid to be 77.14.D. Should that added to 7.67 D. to Bache vary from what I recieved, it can enter into account between us, as I have not with me the book in which I noted what I recieved. We have nothing important the last week from Europe. Prices are here as when I wrote to Colo. Bell. The Senate has answered the President by an echo of his speech. The House of Representatives have not yet answered. The […] part of the house is so nearly on a balance with that which has just awoke to our honour, dignity, independance, freedom of commerce &c. […] accompanying negociation with a [threat] […] [But] it is difficult to say whether the answer will breathe peace […], or look towards war. If the former, the [session will be short, as there will be] nothing to do. If the latter it may be long, unless they find their measures cut short by the hazard of […] [or] […] the present taxes, less than which will not carry on a war; and not a dollar can be borrowed either here or in Europe. On this circumstance we [rest our] ultimate hope of preserving peace. The danger of having bills of exchange paid off in London in depreciated paper […] bills. The merchants prefer remitting […] they will get a premium. The banks are sensible that if our specie be expended they [will] be in great danger of being unable to pay their [own] paper [in specie when] called on, and that a small war will break them. Hence great alarm—Take care nothing from me gets into the newspapers. I am Dear Sir [Your friend & servt]
                    
                        Th: Jefferson
                    
                